Citation Nr: 0945411	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  03-03 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES
 
1. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).
 
2. Entitlement to service connection for post operative 
residuals of bilateral hip replacements.
 
3. Entitlement to service connection for a stomach disorder 
with history of chronic pancreatitis.
 
4. Entitlement to service connection for hepatitis C.
 
5. Entitlement to an initial evaluation in excess of 20 
percent for diabetes mellitus.
 
 
REPRESENTATION
 
Appellant represented by:     The American Legion
 
 
ATTORNEY FOR THE BOARD
 
S. Grabia, Counsel
 
 
INTRODUCTION
 
The Veteran served on active military duty from June 1970 to 
June 1973. He also had periods of inactive duty and active 
duty service with the Army Reserve.
 
The appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh , 
Pennsylvania .
 
In May 2004 the Board remanded this claim for additional 
development.
 
Subsequent to the Remand additional and in some cases 
duplicate service personnel records were received in June 
2009.  These records have no relevance to the claims on 
appeal.  
 
Because the  rating claim for diabetes mellitus on appeal 
involves a request for a higher initial evaluation following 
the grant of service connection the Board has characterized 
the claim in light of the distinction noted in Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  
 
 
FINDINGS OF FACT
 
1. The Veteran's claimed stressors are not verified.
 
2.  A bilateral hip disorder was not shown during service or 
for years thereafter, and any currently diagnosed bilateral 
hip disorder is not related by competent evidence to service.
 
3.  A stomach disorder to include chronic pancreatitis was 
not shown during service or for years thereafter, and any 
currently diagnosed stomach disorder or pancreatitis is not 
related by competent evidence to service.
 
4.  Hepatitis C was not present in service or for many years 
thereafter, and there is no competent evidence linking the 
disorder to any verified in-service risk factor.
 
5. The Veteran's diabetes mellitus, type II is controlled 
with insulin and a restricted diet. There is no medical that 
diabetes mellitus restricts the appellant's activities.  
 
 
CONCLUSIONS OF LAW
 
1.   Posttraumatic stress disorder was not incurred or 
aggravated by active duty service. 38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304(f) (2009).
 
2. A bilateral hip disorder was not incurred in or aggravated 
by active military service, nor may arthritis of the hips be 
presumed to have been incurred in service. 38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303, 3.304, 
3.307, 3.309 (2009).
 
3. A stomach disorder with chronic pancreatitis was not 
incurred or aggravated by active service. 38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303, 3.304.
 
4.  Hepatitis C was not incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 
3.303, 3.304.
 
5.  The criteria for a disability rating greater than 20 
percent for diabetes mellitus are not met. 38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7,  4.119, Diagnostic Code 7913 (2009).
 
 REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Veterans Claims Assistance Act of 2000 (VCAA)
 
The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the Veteran in April 2002, May 2003 
and 2004 correspondence of the information and evidence 
needed to substantiate and complete a claim, to include 
notice of what part of that evidence is to be provided by the 
claimant and notice of what part VA will attempt to obtain.  
VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim. The claims were readjudicated in an April 2009 
supplemental statement of the case.  The claimant was 
afforded a meaningful opportunity to participate in the 
adjudication of the claims.  The claimant was provided the 
opportunity to present pertinent evidence in light of the 
notice provided.  Because appellant has actual notice of the 
rating criteria, and because the claims have been 
readjudicated no prejudice exists.  There is not a scintilla 
of evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication.  Indeed, the appellant has not suggested that 
such an error, prejudicial or otherwise, exists. Hence, the 
claims are ready for adjudication.
 
The Board has reviewed the voluminous and often duplicative 
evidence in the Veteran's claims files that includes his 
written contentions, service personnel and treatment records, 
Social Security Administration, private and VA medical 
records and examination reports.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the Veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
each claim and what the evidence in the claims file shows, or 
fails to show, with respect to each claim.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 
14 Vet. App. 122, 128-30 (2000).  
 


I- Service connection
 
Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. In 
addition, service connection may also be warranted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d). Such 
evidence must be medical unless it relates to a condition as 
to which, under the Court case law, lay observation is 
competent. Savage v. Gober, 10 Vet. App. 488, 498 (1997). In 
addition, if a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection. 38 C.F.R. § 3.303(b) (2008).
 
Certain chronic disabilities, such as a psychosis, or 
arthritis (degenerative joint disease), are presumed to have 
been incurred in service if manifest to a compensable degree 
within one year of discharge from active duty. 38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.
 
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence. Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 
 
With regard to medical evidence, an assessment or opinion by 
a health care provider is never conclusive and is not 
entitled to absolute deference. Indeed, the United States 
Court of Appeals for Veterans Claims (Court) has provided 
guidance for weighing medical evidence. The Court has held, 
for example, that a post service reference to injuries 
sustained in service, without a review of service medical 
records, is not competent medical evidence. Grover v. West, 
12 Vet. App. 109, 112 (1999). In addition, a bare conclusion, 
even one reached by a health care professional, is not 
probative without a factual predicate in the record. Miller 
v. West, 11 Vet. App. 345, 348 (1998). Further, an 
examination that does not take into account the records of 
prior medical treatment is neither thorough nor fully 
informed. Green v. Derwinski, 1 Vet. App. 121, 124 (1991). A 
bare transcription of lay history, unenhanced by additional 
comment by the transcriber, is not competent medical evidence 
merely because the transcriber is a health care professional. 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995). Also, a 
medical opinion is inadequate when unsupported by clinical 
evidence. Black v. Brown, 5 Vet. App. 177, 180 (1995). 
Finally, a medical opinion based on an inaccurate factual 
premise is not probative. Reonal v. Brown, 5 Vet. App. 458, 
461 (1993). In sum, the weight to be accorded the various 
items of medical evidence in this case must be determined by 
the quality of the evidence and not necessarily by its 
quantity or source.
 
It is the Board's fundamental responsibility to evaluate the 
probative value of all medical and lay evidence. See Owens v. 
Brown, 7 Vet. App. 429 (1995). Once the evidence is 
assembled, the Board is responsible for determining whether 
the preponderance of the evidence is against the claim. If 
so, the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed. 38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990). It is the policy of VA to administer the law under a 
broad interpretation, consistent with the facts in each case 
with all reasonable doubt to be resolved in favor of the 
claimant; however, the reasonable doubt rule is not a means 
for reconciling actual conflict or a contradiction in the 
evidence. 38 C.F.R. § 3.102.
 
Background
 
There are no service treatment records pertaining to any 
complaints, findings or diagnoses of an acquired psychiatric 
disorder to include PTSD, a bilateral hip condition, a 
stomach disorder, or chronic pancreatitis.  The Veteran's 
March 1970 enlistment examination as well as his April 1973 
separation examination is silent for any disorder for which 
service connection is claimed.
 
In his initial claim subsequent to service in July 1973, the 
Veteran noted a history of peptic ulcer disease 10-12 years 
prior. 
 
In an October 1973 VA Medical Center clinical report, he 
reported a history of a peptic ulcer at age 7 or 8 years old 
with no stomach trouble since then.  A radiology study of the 
Veteran's upper gastrointestinal tract was normal and no 
peptic ulcer was found.
 
During a June 2001 VA examination the Veteran reported 
jumping five times as a paratrooper.  The examiner noted no 
reported history of trauma in service.  He now used a walker 
having undergone left hip surgery one week prior.  The 
Veteran noted that he had undergone left hip surgery twice 
before, and right hip surgery once. He had surgical scars on 
both hips. He also reported a history of two pancreatic 
surgeries in the 1990's. One in Meadville , Pennsylvania and 
the other at the Cleveland Clinic. The diagnoses were 
diabetes mellitus requiring oral hypoglycemic agents; status 
post pancreatic surgery in the 1990s; status post left hip 
surgery, one week; and previous bilateral hip surgeries.
 
In a March 2002 VA Medical Center entry the Veteran was 
diagnosed with hepatitis C.  He noted he had undergone a 
blood transfusion in the 1980s.  The clinician also noted 
that the pancreas was not well defined and the stomach 
distended and debris filled.
 
In a July 2002 VA examination the Veteran reported undergoing 
pancreatic surgery in 1989 at which time he received a blood 
transfusion.  He reported abdominal discomfort and hip 
problems.  He also reported a peptic ulcer with occasional 
nausea, and some epigastric tenderness.  The diagnoses were 
diabetes, status post bilateral hip joint surgery, peptic 
ulcer disease, a history of chronic alcohol abuse, chronic 
pancreatitis, a history of hepatitis C, and lower back pain.
 


Bilateral hip replacements, hepatitis C, and stomach disorder 
with pancreatitis.
 
After a review of the extensive medical treatment records, 
the Board finds that the preponderance of the evidence is 
against granting service connection for residuals of 
bilateral hip replacements, hepatitis C, and a stomach 
disorder with pancreatitis.  
 
There are no service treatment records showing any diagnosis 
of a hip disorder, hepatitis C, a stomach disorder, or 
pancreatitis.  Further, there is no medical evidence of any 
bilateral hip disorder prior to approximately 1987, 
approximate 14 years after discharge from service, when he 
had his initial right hip replacement.
 
Likewise, there is no medical evidence of any stomach 
disorder with pancreatitis, prior to approximately 1989, 16 
years after discharge from service, when he began having 
stomach troubles and attacks of pancreatitis.  The Veteran 
reported during a VA diabetes examination that he underwent 
pancreatic surgery in 1989, at which time he allegedly 
received a blood transfusion.  Prior to that he reported a 
history of being a heavy drinker, but giving up alcohol due 
to his stomach problems.
 
A March 2002 VA Medical Center clinical entry notes the first 
diagnosis of hepatitis C, almost 30 years after discharge 
from service.  The appellant was reportedly surprised by this 
diagnosis and could only attribute it possibly to his blood 
transfusion in 1989 during pancreatic surgery. 
 
In view of the lengthy period without treatment, there is no 
evidence of a continuity of symptomatology, and this weighs 
heavily against the claims. Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  Moreover. the record does not contain any 
competent medical nexus opinion linking residuals of 
bilateral hip replacements, hepatitis C, or a stomach 
disorder with pancreatitis to service.  Without such 
evidence, the claims of entitlement to service connection for 
residuals of bilateral hip replacements, hepatitis C, and a 
stomach disorder with pancreatitis are denied.
 
The only evidence in support of the claims are statements 
from the Veteran alleging a nexus to service.  As a lay 
person, however, he is not competent to provide a probative 
opinion on a medical matter, such as the etiology of the 
claimed disorders.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).
 
The Board finds that, because the preponderance of the most 
competent evidence of record is against a link between 
military service and bilateral hip replacements, hepatitis C, 
and stomach disorder with pancreatitis, service connection is 
denied.
 
B. PTSD 
 
In addition to the aforementioned criteria, establishing 
service connection for posttraumatic stress disorder requires 
medical evidence establishing a diagnosis of the condition, 
credible supporting evidence that the claimed in- service 
stressor actually occurred; and a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressor. 38 C.F.R. § 3.304(f). The 
provisions of 38 C.F.R. § 4.125(a) require that a diagnosis 
of a mental disorder conform to the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, 4th Edition (1994) (DSM-IV).
 
If the evidence establishes the Veteran engaged in combat 
with the enemy and the claimed stressor +is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships, 
of the Veteran's service, his lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.304(f).  
 
If, however, the Veteran did not serve in combat, which is 
the case here, or if the claimed stressor is not related to 
combat, there must be independent evidence to corroborate the 
Veteran's statement as to the occurrence of the claimed 
stressor.  See Doran v. Brown, 6 Vet. App. 283, 288-89 
(1994).  The Veteran's testimony alone cannot, as a matter of 
law, establish the occurrence of a non-combat stressor.  See 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Further, an 
opinion by a medical health professional based on post-
service examination of the Veteran cannot be used to 
establish the occurrence of a stressor.  See Moreau v. Brown, 
9 Vet. App. 389, 395-96 (1996).
 
In an informal claim in April 2002 the Veteran claimed 
entitlement to service connection for, inter alia, PTSD.  In 
a June 2002 stressor statement he reported several vague 
incidents noting that he could not remember, "a lot." 
Still, he alleged that while in Vietnam he had:
 
Hesitated to shoot at a sapper because he 
thought his own people were too close;
 
Served on guard duty at night;
 
Been hit by the enemy at Camp Evans or 
Eagle.
 
Caught enemy troops taking dynamite out 
of eight inch shells following which he 
"took care of them" as instructed."
 
While recovering equipment he could "feel 
them out there."
 
At Tan Mai Island he spent an entire 
night with "a 60" shooting at any noise.
 
A March 2002 VA medical center clinical 
entry includes a diagnosis of PTSD, but 
the Veteran did not discuss specifics of 
Vietnam .  
 
In a July 2002 VA PTSD examination the Veteran reported 
serving in Vietnam near Phu Bai.  He reportedly performed 
guard duty at night, off loaded ships, and "filled in" at 
various locations.  His alleged stressors included seeing a 
sapper one night inside the perimeter although nothing came 
of it.  He reported catching two Vietnamese stealing 
explosives and killing them. At other times he guarded 
equipment and was worried about the possibility of engaging 
with the enemy which never occurred. He reported gunfire and 
alarms going off while he was in Vietnam.  Significantly, the 
appellant denied ever actually contacting with the enemy.
 
The examiner noted a lengthy history of alcohol abuse until 
1989 when he stopped drinking due to stomach problems. He had 
no psychiatric history to speak of.  The examiner noted that 
the Veteran was fearful of his multiple medical problems, 
including possible pancreatic cancer, recent changes in 
mental status, multiple bilateral hip replacements, diabetes 
mellitus, possible hepatitis C, chronic pain and stomach 
problems. The examiner found definite evidence of cognitive 
impairment due to unknown causes.  The examiner opined that 
if the Veteran met the criteria as outlined by DSM-IV for 
stressor in the judgment of the Board, then one could argue 
that he does show evidence of post traumatic stress disorder.
 
The diagnoses were major depressive disorder, secondary to 
multiple medical problems; cognitive dysfunction, possible 
PTSD [assuming the stressor is regarded as adequate by the 
rating board].
 
The Board remanded this claim in May 2004 in part to allow 
the Veteran another opportunity to submit any information 
which would confirm his alleged stressors.  If an alleged 
stressor was confirmed the RO was to offer him another VA 
examination.  
 
While no additional stressor information was received from 
the Veteran, he was afforded a VA PTSD examination in a 
February 2009.  The Veteran reported being in "active combat" 
in Vietnam ; witnessing the death of soldiers, and being in 
fire exchanges with the enemy.  He reported not remembering 
all aspects of his military experience.  The diagnoses were 
PTSD, major depression, and generalized anxiety disorder.  
The examiner noted that the Veteran's PTSD symptoms and 
related anxiety and major depressive disorder were due to his 
"combat experience in the war zone in Vietnam."  He 
identified primary stressors of guarding ammunition and heavy 
equipment, and fearing for his life on several occasions.
 
In light of the nature of the Veteran's claimed stressors, 
the only one that is potentially verifiable would be an 
attack on the location he was stationed at in Vietnam .  The 
May 2004 remand directed that the Veteran's personnel records 
be obtained in an attempt to verify or confirm any of his 
alleged stressors.
 
The Veteran, however, failed to submit any verifiable 
stressor information.  The evidence shows that the appellant 
was an equipment operator at Tan Mai Island.  His job 
entailed off loading equipment and material from ships and 
guarding storage areas. He alleges coming under fire either 
at Camp Eagle or at Camp Evans  Significantly, he cannot 
remember specifics or dates. Without such information, 
however, no further stressor development is possible.  The 
Court has held that, "[t]he duty to assist is not always a 
one-way street. If a Veteran wishes help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence." Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 
 
In light of the above findings, the fact that there is no 
evidence corroborating the claim that this Veteran engaged in 
combat with the enemy, the fact there is no evidence 
corroborating any non combat stressor, the Board is 
constrained to find the preponderance of the evidence is 
against the claim.  38 C.F.R. §§ 3.303, 3.304(f).  
The benefit sought on appeal is denied.  
 
In reaching this decision the Board considered the doctrine 
of reasonable doubt.  As the preponderance of the evidence is 
against the Veteran's claim, however, the doctrine is not for 
application.  38 C.F.R. § 3.102.
 
 An initial evaluation in excess of 20 percent for diabetes 
mellitus
 
Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2009).
 
Each disability must be considered from the point of view of 
the Veteran working or seeking work.  38 C.F.R. § 4.2 
(2009).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2009).
 
Where, as here, entitlement to service-connection has been 
established, but a higher initial disability rating is at 
issue, the extent of impairment throughout the entire period, 
beginning with the filing of the claim, must be considered 
and a determination must be made regarding whether "staged" 
ratings are warranted.  See Fenderson v. West, 12 Vet. App. 
119, 126-127 (1999) (when a disability rating is initially 
assigned, separate ratings should be considered for separate 
periods of time, known as staged ratings).  Since the Veteran 
did not manifest symptoms to warrant a rating in excess of 20 
percent at any time since the grant of service connection, 
staged ratings are inappropriate here.
 
In October 2001, the RO granted service connection and 
assigned a 20 percent rating for diabetes mellitus, type 
II.  
 
Diabetes mellitus is rated under 38 C.F.R. § 4.120, 
Diagnostic Code (DC) 7913, which warrants a 20 percent rating 
for diabetes mellitus requiring insulin or an oral 
hypoglycemic agent and a restricted diet. A 40 percent rating 
requires insulin, a restricted diet, and regulation of 
activities. 38 C.F.R. § 4.119 (2009).  The term "regulation 
of activities" means that the appellant must avoid strenuous 
occupational and recreational activities.  Id.
 
Considering the pertinent evidence of record in light of the 
above-noted criteria, the Board finds that the criteria for a 
rating greater than 20 percent for diabetes mellitus are not 
met at any time during the appellate period.
 
VA examinations and treatment records show that the Veteran's 
diabetes mellitus is currently controlled by diet and 
insulin.  The evidence reveals that while the appellant is 
restricted in his activities as a result of his several other 
chronic physical disabilities, no physician or health care 
provider has found that the Veteran must regulate his 
activities due to diabetes.  

A July 2002 VA examination report indicates that the Veteran 
had never been hospitalized for ketoacidosis or hypoglycemia, 
and that his treatment was that of a restricted diet as well 
as taking oral medications.  A VA examination in February 
2009 noted the Veteran's diabetes treatment now included 
insulin and a restricted diet.  The examiner noted that the 
Veteran's activities were not restricted as a result of his 
diabetes.  No post-service medical records reflects that the 
Veteran has had to regulate his activities because of his 
diabetes.
 
In view of the absence of any medical evidence showing that 
the Veteran must avoid strenuous occupational and 
recreational activities due to diabetes, an initial rating in 
excess of 20 percent is not warranted.
 
The Board considered whether this case should be referred to 
the Director of the VA Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  
The Court has held that the threshold factor for extra-
schedular consideration is a finding on part of the RO or the 
Board that the evidence presents such an exceptional 
disability picture that the available schedular evaluation 
for the service-connected disability at issue is inadequate.  
In the case at hand, the record reflects that the Veteran has 
not required frequent hospitalizations for his diabetes and 
that the manifestations of the disability are not in excess 
of those contemplated by the schedular criteria.  In sum, 
there is no indication that the average industrial impairment 
from the disability would be in excess of that contemplated 
by the current rating.  Accordingly, the Board has determined 
that 
referral of this case for extra-schedular consideration is 
not in order.
 
 


ORDER
 
Entitlement to service connection for post-traumatic stress 
disorder (PTSD) is denied.
 
Entitlement to service connection for post operative 
residuals of bilateral hip replacements is denied.
 
Entitlement to service connection for a stomach disorder with 
history of chronic pancreatitis is denied.
 
Entitlement to service connection for hepatitis C is denied.
 
Entitlement to an initial disability rating in excess of 20 
percent for diabetes mellitus, type II, is denied.


____________________________________________
DEREK R. BROWN 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


